Citation Nr: 0202440	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  98-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post medial meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had active service from November 1986 to July 
1987.  In addition, he had one day of active service in 
January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's status post medial meniscectomy of the right 
knee is marked by a range of motion from 0-130 degrees, no 
subluxation, no instability of the cruciate and collateral 
ligaments, no crepitation on active motion, and only slight 
complaints of knee pain medially.

3. There is no evidence of degenerative joint disease of the 
right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post medial meniscectomy of the right knee are not met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, and 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In part, the 
VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000); [codified as amended at 38 U.S.C. A. § 5103A (West 
Supp. 2001)].  The veteran's appeal may be decided on the 
merits because the VA has fulfilled its duty to assist the 
veteran in the development of facts pertinent to her claims.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  See supra VCAA.  The veteran did not identify 
any health care providers who may have relevant evidence not 
currently in the record.  The veteran has received VA 
examinations addressing her service-connected disability.  
Finally, the veteran has filed her own supporting statements 
and included with her claims file the argument put forth by 
the Disabled American Veterans.

Service connection for status post medial meniscectomy was 
granted in December 1988 and awarded a 10 percent rating.  At 
that time, the RO considered service medical records that 
revealed a diagnosis of right knee pain probably secondary to 
medial displacement of the patella.  The veteran experienced 
chronic right knee pain and reported an injury during a 
softball game.  The veteran was hospitalized and underwent 
arthroscopic medial meniscectomy for medial meniscus tear of 
the right knee.  

Under applicable criteria, the Board notes that disability 
evaluations are determined by the application of a schedule 
of ratings that is based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  In determining the disability evaluation, the VA 
must acknowledge and consider all regulations that are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Each disability must be viewed in relation to its history and 
that there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.1 
(2001).  Medical reports should be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  In cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. § 
4.10 (2001).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).

The veteran's right knee disability currently is evaluated as 
10 percent disabling under Diagnostic Code (DC) 5257.  38 
C.F.R. § 4.71a.  The Board will consider whether a rating in 
excess of 10 percent is warranted under the schedular 
criteria of DCs 5257, 5260, and 5261.

The Board finds that a rating higher than 10 percent is not 
warranted for subluxation or instability of the right knee 
under DC 5257.  Under DC 5257, slight impairment due to 
recurrent subluxation or lateral instability of the knee is 
entitled to a 10 percent rating.  Moderate impairment is 
entitled to a 20 percent rating.  In April 1997, the veteran 
claimed increased symptoms of the right knee.  VA examination 
in May 1997 disclosed no acute distress, normal gait without 
use of assistive devices, a normal ability to mount and 
dismount the examining table, an ability to rise from a 
supine to a sitting position; and the ability to hop on 
either foot, heel and toe walk, squat, and rise.  The right 
thigh measured an inch in circumference less than the left.  
Calf measurements were equal.  While supine, there was full 
range of motion of the right knee, but there was positive 
crepitus, positive McMurray, and negative Lachman.  The 
impression was residual, status post medial meniscectomy of 
the right knee.

A concurrent x-ray study disclosed normal mineralization and 
alignment without fracture or osseous lesion.  There was no 
significant change from the prior x-ray study in June 1994.  
A small fabella was identified.  The examiner noted that the 
appearance of slight narrowing in the medial compartment of 
the knee was probably positional.  There was no spur 
formation.  

VA examination conducted in February 1998 revealed increased 
complaints of pain over the prior four years.  The veteran 
denied swelling and no treatment in the intervening period.  
The veteran stated that she wore a support brace when she 
engaged in physical activities.  She reported that even at 
rest, and certainly with activity, she noticed an ache in the 
inner aspect of the knee that felt as if someone was sticking 
a knife inside of her knee.  She also reported that it felt 
at times the bone was being rubbed against and when she 
knelt, she heard noises emanating from the right knee.  The 
discomfort that the veteran reported at that time was not 
interfering with her daily activities and there was no 
history of instability reported.

On examination, the range of motion of both hips was normal.  
The circumferences of the kneecaps were equal, as were the 
mid-calf circumferences.  The skin of the right knee revealed 
four small benign arthroscopic puncture scars.  The 
collateral and cruciate ligaments were stable.  The Lachman 
test was negative.  The popliteal space was normal with no 
mass or palpable discomfort.  There was no crepitation on 
active flexion and extension.  The patella appeared to tract 
normally with a normal cue angle.  The knee had full range of 
motion without palpable tenderness of the patellar tendon or 
around the patella.  The only complaint the veteran had at 
that time was on palpation of the medial and anteromedial 
joint line.  The medial face of the femur was not sore.  

VA examination of August 2001 disclosed complaints of right 
knee pain daily without swelling, but occasional grinding.  
The veteran reported that her knee gave way once a month, but 
she did not fall.  The veteran stated that her weakness and 
fatigability were related to pain.  She also reported 
incoordination on normal and repeated use with a slight limp 
about three times per week when she had been sitting for a 
while and tried to get up from that position.  The veteran 
owned a brace, but did not use it and used no other 
ambulatory aids.

On examination, the examiner noted a normal gait and slight 
tenderness of the anterior half of the medial and lateral 
joint line regions.  Four healed arthroscopic portal scars 
were noted.  The cruciate and collateral ligaments were 
stable, there was no effusion and no crepitation palpated on 
active motion.  The McMurray test, internal torsion was 
negative; on external torsion, there was a slight complaint 
of right knee pain medially.  The range of motion on 
extension of the right knee was zero degrees; on flexion, 130 
degrees.  Functional impairment was reported as mild plus, 
with loss of 15 degrees in range of motion on flexion.  

X-ray studies conducted at that time revealed a minimal 
narrowing of the medial compartment of the right knee, 
similar to the prior examination.  There was no evidence of 
degenerative joint disease of the right knee.  

The medical evidence as explained above shows no more than 
slight impairment from recurrent subluxation or lateral 
instability of the right knee.  Therefore, a rating higher 
than 10 percent is not warranted under DC 5257.

Similarly, the Board finds no entitlement to a rating higher 
than 10 percent based on limitation of motion of the right 
knee.  Pursuant to DC 5260, a 10 percent evaluation is 
assigned when leg flexion is limited to 45 degrees.  A 20 
percent rating is in order when flexion is limited to 30 
degrees.  Under DC 5261, a 10 percent rating is awarded when 
leg extension is limited to 10 degrees.  A 20 percent rating 
is warranted when leg extension is limited to 15 degrees.  In 
this case, the August 2001 VA examination reveals right knee 
motion from 0-130 degrees.  Thus, the limitation of motion 
does not meet the criteria for a 20 percent rating under 
either DC 5260 or DC 5261.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown is not appropriate where, as here, 
the diagnostic code is not predicated on loss of range of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(specifically addressing the evaluation of a knee disability 
under Code 5257).  

Nonetheless, under the facts of this case, the medical 
evidence of record does not substantiate functional 
impairment due to pain to the extent required for a greater 
evaluation than the current 10 percent.  As noted earlier 
herein, during the most recent examination in August 2001, 
see Francisco at 55, the veteran reported complaints of pain 
that caused fatigability and weakness and slight pain 
medially.  However, the examiner reported functional 
impairment as "mild plus" with minimal loss in degrees on 
range of motion.  For the most part, clinical findings were 
indicative of stability overall with no more than slight 
symptomatology.  Further, x-ray findings had not changed over 
the course of time and revealed no more than minimal 
narrowing of the medial compartment of the right knee.  

Although the veteran is already in receipt of a 10 percent 
evaluation under DC 5257, the Board must consider whether a 
separate rating is warranted for the degenerative joint 
disease in the right knee.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  See VAOPGCPREC 23-97; see Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  For a knee disability evaluated under 
DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
must at least meet the criteria for a 0 percent rating under 
the appropriate diagnostic codes.  In addition, a separate 
rating for arthritis could be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  See 
also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 
1997).

In this case, the limitation of motion does not meet the 
minimum criteria for a compensable rating.  Even at the worst 
range of motion of 0-130 degrees as evidenced in the August 
2001 examination, (whereas during the May 1997 examination, 
range of motion was reported as full), the veteran could flex 
her leg well past the 60 degrees limitation and straighten 
her leg well past the 5 degrees limitation required for the 
minimum noncompensable evaluations under DC 5260 and DC 5261, 
respectively.  Moreover, the x-ray study conducted in August 
2001 revealed an impression of no evidence of degenerative 
joint disease in the right knee.  Thus, in consideration of 
the above clinical findings, a separate 10 percent rating is 
not warranted for arthritis under the criteria of DC 5003.  
38 C.F.R. §§4.59, 4.71a, DC 5003; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.

In sum, the Board concludes that the evidence does not 
reflect that the degree of disability more nearly 
approximates the criteria of any DC for a rating in excess of 
10 percent for the right knee.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a disability rating in excess of 10 percent for 
status post medial meniscectomy of the right knee.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, DCs 5257, 5260, and 5261.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post medial meniscectomy of the right knee is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

